Citation Nr: 0426936	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-02 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected chronic back pain from December 16, 
1996 to August 15, 1999.

2.  Entitlement to a rating in excess of 40 percent for the 
service-connected chronic back pain from August 16, 1999.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 15, 1980 to June 
30, 1980.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 1998 and November 1998 rating decisions by 
the RO.  The August 1998 rating decision incorporated the 
Board's July 1998 grant of service connection for chronic 
back pain as secondary to the veteran's service-connected 
chronic instability of the right ankle and assigned an 
initial 10 percent rating for the disability, effective from 
December 16, 1996.  The RO noted; however, that the veteran 
would be afforded a VA examination to ascertain the current 
level of disability.  

The November 1998 rating decision, which incorporated 
findings from an August 1998 VA examination, confirmed and 
continued the initial 10 percent rating assigned following 
the grant of service connection for chronic back pain as 
secondary to the service-connected chronic instability of the 
right ankle.

The veteran submitted a timely Notice of Disagreement in 
December 1998.  The RO issued a Statement of the Case that 
same month, and the veteran perfected his appeal with the 
submission of a VA Form 9, substantive appeal, in February 
1999.  

The case was remanded by the Board to the RO in August 2000 
for additional development of the record.  The case was 
thereafter returned to the Board.

Pursuant to authority granted by newly promulgated VA 
regulations, the Board undertook additional evidentiary 
development before adjudicating the issue on appeal.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  As a result, additional records were obtained 
and the veteran was afforded a VA examination in August 2003.  
However, 38 C.F.R. § 19.9(a)(2) was invalidated by the United 
States Court of Appeals for the Federal Circuit (hereinafter, 
"the Federal Circuit").  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Therefore, in October 2003 this case was remanded by the 
Board to the RO for initial consideration of the additional 
evidence since the veteran did not submit a statement waiving 
initial consideration by the Agency of Original Jurisdiction.  
In addition, the RO was instructed to ensure that the 
notification and development required by the Veterans Claims 
Assistance Act of 2000 (VCAA) were performed in full.  
Importantly, the RO was also instructed to afford the veteran 
another VA examination.

In a February 2004 rating decision, the RO increased the 
initial 10 percent rating for the service-connected chronic 
back pain to 20 percent, effective from December 16, 1996; 
and assigned a 40 percent rating for the service-connected 
chronic back pain effective from August 16, 1999.  As the 
award is not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The RO issued a Supplemental Statement of the Case and 
returned the case to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that an increased rating for the service-
connected chronic back pain as secondary to the service-
connected chronic instability of the right ankle is 
warranted.  

As noted herein above, the Board undertook additional 
evidentiary development pursuant to an August 2002 
Memorandum, requesting that the veteran be afforded another 
VA Examination to determine the current nature, extent and 
severity of the service-connected chronic back disability.

As a result, the veteran was afforded a VA examination in 
August 2003.  The VA examiner noted a brief history of the 
veteran's musculoskeletal disabilities and indicated that the 
veteran continued to complain of pain, continued to remain 
obese, and continued to smoke and drink.  The examiner 
concluded that the veteran's examinations have been 
remarkable for subjective complaints and findings with little 
objective findings.  It is unclear as to whether the examiner 
actually conducted a physical examination of the veteran's 
lumbar spine.  

Because the way in which the veteran's back disability is 
rated contemplates problems with movement, consideration must 
be given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See 38 C.F.R. § 4.71a (2003); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  
Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (Court) noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  

The August 2003 VA examination did not indicate the veteran's 
limitation of motion of the lumbar spine, if any, or indicate 
whether there was any additional pain noted on flare-ups; or 
the degree of functional limitation due to pain, weakness, 
excess fatigability and/or incoordination, if any.  Moreover, 
the examiner did not specifically indicate the veteran's 
level of disability based on the criteria set forth in the 
rating schedule.  As such, the August 2003 VA examination is 
inadequate for rating purposes.  

In addition, 38 C.F.R. § 19.9(a)(2) was invalidated by the 
Federal Circuit.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, in October 2003 this case was remanded by the 
Board to the RO for initial consideration of the additional 
evidence since the veteran did not submit a statement waiving 
initial consideration by the Agency of Original Jurisdiction.  
In addition, the RO was instructed to ensure that the 
notification and development required by the Veterans Claims 
Assistance Act of 2000 (VCAA) were performed in full.  

Importantly, the RO was also instructed to afford the veteran 
another VA examination as the Board found that the August 
2003 VA examination was inadequate for rating purposes.  

The RO issued a rating decision and a Supplemental Statement 
of the Case in February 2004 and returned the case to the 
Board without affording the veteran another VA examination as 
directed by the October 2003 remand.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court has 
held that a remand by the Board imposes upon the Secretary of 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  It was further held that where the remand orders 
of the Board are not complied with, the Board errs in failing 
to insure compliance.  The Court also noted that its holdings 
in that case are precedent to be followed in all cases 
presently in remand status.  Id.

Finally, the Board points out that the rating criteria for 
evaluating disabilities of the spine were amended during the 
pendency of this appeal.  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. § 
7104(c) (West 2002); VAOPGCPREC. 3-2000; Rhodan v. West, 12 
Vet. App. 55, 57 (1998).  

When, as here, the veteran timely appealed the rating 
initially assigned for the service-connected disability-just 
after establishing entitlement to service connection 


for the disability, VA must consider the claim in this 
context.  This, in turn, includes determining whether the 
veteran is entitled to "staged" ratings to compensate him for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Compare and contrast with the holding in Francisco v. Brown, 
7 Vet. App. 55, 58 (1994), where the Court indicated the most 
recent level of functional impairment is of primary 
importance.

Accordingly, the case is REMANDED to the VBA AMC for the 
following action:

1.  The VBA AMC must notify the veteran 
as to the laws and regulations governing 
his appeal; must provide notice as to the 
type of evidence necessary to 
substantiate the claim; must provide 
notice of the veteran's responsibility to 
provide evidence, and to provide notice 
of the actions taken by VA; and must ask 
the veteran to submit all evidence in his 
possession that pertains to his claim.

2.  The VBA AMC should take appropriate 
action to contact the veteran in order to 
request that he identify any VA and non-
VA health care providers who treated him 
for chronic back pain, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

3.  After the above-requested development 
has been completed and any additional 
medical records have been 


associated with the claims files, 
schedule the veteran for a VA orthopedic 
examination by the appropriate specialist 
in order to determine the current 
impairment associated with his low back 
disability.  Any indicated studies, 
including X-rays, should be performed.  
The claims files, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to the examiner for review.  
The examiner must specifically indicate 
that he has reviewed pertinent documents 
in the claims files.  

The examiner is requested to comment on 
the current severity of the service-
connected chronic back pain.  All 
indicated tests should be performed and 
all findings must be reported in detail.  
The physician should be provided with a 
copy of the rating criteria for 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 and 
5295 (2001) and 5237 (2003), and the 
physician should specifically indicate 
whether or not the various signs and 
symptoms for the various percentage 
ratings are present in the veteran's case 
with respect to the low back disability.  
The examiner should identify any 
objective evidence of pain in the low 
back.  In addition, the examiner should 
identify all functional impairment due to 
the low back disability, to include 
functional impairment due to pain 
(including pain on repeated use), 
weakness, excess fatigability, and 
incoordination.  If the veteran alleges 
flare-ups, the examiner should, to the 
extent possible, provide an assessment of 
the functional impairment present during 
flare-ups of the low back.  The physician 
should also provide an opinion concerning 
the impact of the veteran's low back 
disability on his ability to work.  


A complete rationale for all opinions 
expressed must be provided in a 
typewritten report.

4.  Following completion of the 
development requested hereinabove, the VBA 
AMC must undertake to review and 
readjudicate the issues of entitlement to 
an initial rating in excess of 20 percent 
from December 16, 1996, and in excess of 
40 percent from August 16, 1999 for the 
service-connected chronic back pain as 
secondary to the service-connected chronic 
instability of the right ankle, 
considering all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


